Citation Nr: 1525678	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 percent for coronary artery disease status post coronary artery bypass grafting. 

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, there are electronic files associated with the Veteran's case.  The documents in the Virtual VA file includes VA treatment records dated from June 2011 through December 2013, which were considered by the RO in the January 2014 statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the records contained in the paper claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) does not contain any records at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 VA Form 9, the Veteran requested that VA obtain records from Eglin Air Force Base, as he had undergone surgery there to repair a clogged artery.  Those records are not associated with the claims file, and it does not appear that any attempt was made to secure them.  Therefore, the AOJ should attempt to obtain any associate those outstanding medical records.    

The Board also notes that the Veteran was afforded a VA examination in December 2011 in connection with his claim for an increased evaluation for coronary artery disease.  In light of the remand for outstanding treatment records, the Board finds that an additional VA examination would be helpful to ascertain the current severity and manifestations of his service-connected disability.

Moreover, the Board notes that claims file does not include an opinion addressing the functional impact or the combined effects of the Veteran's service-connected disabilities.  Therefore, the Board finds that a social and industrial survey is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  A specific request should be made for treatment records from Eglin Air Force Base.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated since December 2013.

2.  After the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected ischemic heart disease. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the level of METs resulting in dyspnea, fatigue, angina, dizziness, or syncope should be noted.  If exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  The examiner should also indicate whether there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent or less than 30 percent; or evidence of chronic congestive heart failure. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

 3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  The AOJ should then schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities affect his employability, to include any combined effects.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  No consideration should be given to any nonservice-connected disabilities.

A written copy of the report should be associated with the claims folder.
 
4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




